Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Withdrawn Claims
Claim 1 is allowable.  Claims 4 and 6-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an Allowable claim.  Pursuant to the procedures set forth in MPEP  § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 11/12/2020, is hereby withdrawn and claim 4 and 6-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 
Authorization for this examiner’s amendment was given in an interview and follow up communication with Yue “Robert” Xu on 05/25/2021.
The application has been amended as follows: 

In the Claims

Claim 1, line 6, “one” has been replaced by  --a distal--  ;
Claim 1, line 7, “the other” has been replaced by  --a proximal--  ;
Claim 1, line 7, “the” (second occurrence) has been replaced by  --each--  ;
Claim 1, line 10,  --together and--  has been inserted after “connected”;
Claim 1, line 10,  --at an intermediate position of the seat frame tube--  has been inserted after “tube”;
Claim 1, line 15, “unfolded” has been replaced by --in an unfolded use position--  ;
Claim 1, line 16, “tube” has been replaced by  --tubes--  ;
Claim 1, line 16, “a corresponding straight portion of” has been deleted;
Claim 1, lines 16-17, “lie on a same line from a side view of the collapsible chair” has been replaced by  --defining a plane--  ;
Claim 6, line 4,  --the seat frame tube via--  has been inserted after “to”;
Claim 6, line 6, “the” (first occurrence) has been replaced by  --the seat frame tube via a--  ; and
Claim 7, line 3, “a same” has been replaced by  --the intermediate--  .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests all the claimed elements of independent claim 1.  In particular, none of the prior art shows or makes obvious first front leg tubes each having a distal end pivotally connected to the seat frame tube and a proximal end pivotally connected to a corresponding end of the U-shaped second front leg tube, where one end of the U-shaped second rear leg tube and one end of a corresponding connecting plate are pivotally connected together and to the seat frame tube at an intermediate position of the seat frame tube, and where a pivoted shaft of the first front leg tube and the second front leg tube is configured to slide along the connecting plate, together with all the other recited details.
US 6899384 to Tseng, by a construction set forth in the Final Office Action dated 02/24/2021, had many of the details of the claims, and could also have been construed to include some of the details newly added by Applicant, such as the first front leg tubes and the straight portions of the U-shaped second front leg tube on a same line and the recitation about one end and another end since the chair of Tseng can be moved to different configurations and what is included in “an end” can be somewhat arbitrarily selected.  At the same time, the “ring-shaped seat frame” added by Applicant may be obvious in light of the many seat frames that form closed loops or ring shapes.  However, none of the prior art teaches or suggests the particulars now recited, including the first front leg tubes each having a distal end pivotally connected to the seat frame tube and a proximal end pivotally connected to the corresponding end of the U-shaped second front leg tube, together with all the other details now recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636